Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments, the outstanding rejections have been withdrawn.
Claims 1-4, 6-18, 21, 41, 61-63 are allowed.
Allowable subject matter:
	The closes prior art fails to teach  A non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one denoised magnetic resonance (MR) image of at least one portion of at least one patient, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: generating a plurality of MR images of the at least one portion, wherein: a number of the MR images is based on a number of MR coils in a MR apparatus used to generate the MR images; 
each of at least two of the MR images is associated with a respective distinct information item indicating a respective distinct one of the MR coils; and e each of the respective distinct ones of the MR coils is associated with one of the respective distinct information items of the at least two of the MR images; generating MR imaging information by denoising a first one of the MR images based on at least one other of the MR  
images and the information items associated with each of the at least two of the MR images, wherein the first one of the MR images and the at least one other of the MR images share information; 
and generating the at least one denoised MR image based on the MR imaging information, wherein the at least one denoised MR image is generated using a principal component analysis procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793